DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5, 7-13 are presented for examination based on the amendment filed February 23, 2021.
Claims 3, 4, 6, 15-16 are cancelled.
Claims 1, 5, 8, and 12 are amended.
Rejection under 35 USC 112 for claim 16 is withdrawn in view of their cancellation presented by the applicant.
Rejection under 35 USC 103 for claims 1-5, 7-13, and 15 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant. Specifically, applicants incorporated subject matter into the independent claims that was indicated as allowable in the previous action dated October 8, 2020.
Claims 1-2, 5, 7-13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Heather Woodward, attorney of record, on March 8, 2021.
The application has been amended as follows: 
In claim 1 (currently amended), delete the extra period in the last line at the end of the claim, 
‘[[.]].’ 

In claim 12 (currently amended), in line 21 change the period to a comma at the end of the line, 
‘target simulation-model, [[target simulation-model.]]’



Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-8 and 11-13 are considered allowable over the art of record. While Chu (Chu et al., US Patent Application Publication No. 2003/0182005) teaches using simulations and models to design a die surface that accounts for some springback in the formed part. Anggono (Anggono, Agus Dwi et al., "Algorithm Development and Application of Spring Back Compensation for Sheet Metal Forming," Journal of Applied Sciences, Engineering and Technology, pp. 2036-2045 (2012)) teaches modifying the initial numerical simulation to provide a modified numerical simulation based on deviations between the matched target simulation-model and actual simulation-
(claim 1) “wherein matching the actual simulation-model and the target simulation-model comprises generating the weightings, such that the higher the weighting at a certain location is, the closer the actual simulation-model and the target simulation-model are, and determining minimal deviations between the actual simulation-model and the target simulation-model based on the generated weightings thereby matching the actual simulation-model and the target simulation-model”
(claim 12) “wherein the stress tensors and the weightings are related in an inversely proportional way, such that the higher a magnitude of a stress tensor is, the lower the weighting is, wherein matching the actual simulation-model and the target simulation-model is based on the weightings; and wherein matching the actual simulation-model and the target simulation-model comprises generating the weightings, such that the higher the weighting at a certain location is, the closer the actual simulation-model and the target simulation-model are, and determining minimal deviations between the actual simulation-model and the target simulation-model based on the generated weightings thereby matching the actual simulation-in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable at least for their dependence upon the allowable independent claims. It is for these reasons that the applicants’ invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.W.C./             Examiner, Art Unit 2129


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129